Title: From Alexander Hamilton to James McHenry, 27 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sepr 27. 1799

I regret that I did not find in your letter of the 23 instant some assurances, as to the future, which would have enabled me to tranquillize the minds of those Officers, who may have been rendered uneasy by the appointments which have been in discussion between us. Had this been the case, I should have gladly left the subject at rest; for certainly I have no inclination to animadvert on the past, except with the view of preventing if possible the continuance of a practice, which in my judgment is calculated to injure the service.

It is not my desire to controvert the position which you seem desirous to establish, that what has been done is justified by the usage of the Department, and that it has been countenanced by the recommendations of the Commandants of Regiments, of General Pinckney, perhaps of myself.
Yet upon recurring to my letter, in the instance you particularly cite, I do not perceive that it warrants the inference which has been drawn. That letter, reminding you of an opinion which I had before given of a contrary tendency, and which you were not understood to have adopted, only states that if a different rule was to prevail, the application of it to this case would probably be expedient; and for this conclusion it cautiously relies on the presumption that the commandant, who recommended, had not been unmindful of the probable effect of the measure on the feelings of his officers.
I have also referred to the letter of Col Hunewell, on which mine is grounded, and I find this paragraph preceding that which I presume was sent to you—“The Secy of War has officially informed me that Capt Philips of my Regiment has applied to decline his acceptance as Captain in the army &c.” This phrase is incorrect and ambiguous, but I am persuaded the impression on my mind was, that he had declined to accept, not that he had resigned after acceptance.
But I willingly relinquish the assertion of my own consistency, and consent to share the responsibility of what ever may have been done contrary to the course which I now advocate. I am only anxious that this course, which I deem most correct in itself, and most conducive to the harmony and success of the service, may prevail in future. In determining the propriety of it, neither the past usage of the department nor the ideas, deliberate or inadvertent, of particular officers are conclusive. If these have led to an inconvenient practice, it is no reason that a better should not be substituted.
The only argument for the past practice, which in the view of expediency I find in your communications, is the greater prospect of a good selection of character. But I have a strong doubt whether the operation will in this respect accord with the hypothesis. In the first formation of a corps, it is natural and usual to combine various and extensive information of the characters of candidates. A careful selection, guided by adequate lights, may be presumed to be the result. When, the corps being in a state of progression, a vacancy happens, the service commonly requires that it be speedily filled. And it is often probable, that the necessity of expedition will interfere with the judiciousness of Choice.
If I may credit the representations of some of the Commandants, this supposition is verified by the fact. Inferior characters in some of the new appointments have been placed over the heads of those which were preferable.
But admitting the fact, which is the basis of the argument, it still remains to judge, whether the little more of advantage, which in that particular may be obtained will compensate for the inconveniences of the scheme.
These inconveniences have been before adverted to. They resolve themselves into the dissatisfaction of Officers; by the contravention of expectations which are naturally formed—and which are connected with the strongest motives that actuate the breasts of military men.
In addition to the more general considerations, which create those expectations, it may be observed, that when officers by their exertions have contributed to raise the men or a considerable part of them who are to compose a Regiment, they are apt to consider new persons, placed over them as Intruders, to whom the fruits of their labours have been transferred. This impression is distinct from mere military prejudice. It results from the relation which intrinsically subsists between service and recompence. The usage of the Department, as stated by you, infringes that relation.
Thus justice coincides with the prepossessions of the military state to recommend, that the discretion to introduce new characters into corps once organised should be confined within narrow limits—and should not be permitted to move within so wide a circle as you assign to it. I cannot but adhere to the opinion that the limits delineated by me in my former letter, afford as much latitude as can be reconciled with propriety & the interest of the service.
I am not able to assent to the proposition that “Military Etiquette, on the subject of succession is the production of rank once settled.” The right of succession, is incident to every military establishment of which we have any knowlege. It is considered as the primary reward of service, and has its foundation in natural justice and in very strong passions of the human heart. The moment a corps is organised by the appointment of its officers, the expectation of promotion, by succession from a lower to higher grade, arises spontaneously in the heart of every officer, founded in a sentiment of right and in the analogy of practice. If the expectation is disappointed, unless in conformity with exceptions previously declared and understood, a sense of injury is excited.
If the relative rank between the individuals of a corps is suspended in the act of appointment, though the parties must and will resign themselves to a future decision of that point; yet they will expect that as against all strangers to the corps, they will enjoy a right of succession, to be applied individually among themselves as soon as there shall be a settlement of relative rank. This, they will consider as a principle of military right and Etiquette. With this, they will connect the point of honor, and will be apt to think themselves degraded, if the principle be not observed towards them.
As to the provisional arrangement of relative rank by the Board of General Officers on which you lay some stress—it had no other meaning than to reserve to the Government the right of readjusting the rank as between the Individuals who were recommended by then. It had no eye whatever to the introduction of new men—or to the suspension of the right of promotion in favour of persons of this description. The caution of the Board, in recommending the express reservation of a right to change the arrangement is an indication of their sense of the strictness of the rules of rank.
You intimate that you contemplated the period of a definitive settlement of the relative rank as that at which the right of succession should commence. This idea was for the first time intimated in your letter, to which this is an answer, and of course could not regulate the expectation of any officer. Besides, it is to make an important right depend in different corps upon local collateral and casual circumstances. The commanding General was empowered to make the definitive settlement of rank, but it was a prerequisite that he was to acquire the necessary information. In proportion to the distance from which this was to come, and to the dispersion of the officers over a greater or smaller extent of Country, must have been the celerity with which the settlement in each case could be made. Corps near the Quarters of the General might have been put in enjoyment of the right in a fortnight, while those at the extremities must have been postponed for months; though all were appointed at the same time. So unequal, and let me add without offence, so capricious a result cannot on mature reflection be thought a proper one.
It has happened, as well from the necessity of such an expedient, as in conformity with what was by me understood to be the sense of the Board of General Officers, that the field officers of each Regiment have been resorted to as the Agents of the readjustment of rank—reserving a discretion to approve alter or reject. In some instances through more diligence, perhaps less circumspection, or from better means of information, the field officers have executed with promptness the task confided to them. In others notwithstanding reiterated calls, the execution is still delayed, and for reasons which have too much appearance of validity to be disapproved.
Hence if the definitive arrangement is to be the criterion of the right of succession, some regiments will have been intitled to it for months past, and others may not be intitled to it for some time yet to come.
I must entreat that you will be pleased to review the considerations which I have stated, and I will allow myself to hope that the principles suggested in my last letter will appear to you solid and that they will still receive your sanction for future practice.
They are that when a new corps is organised, though vacancies by non-acceptance may be filled by new men, yet the right of succession shall immediately attach as to every case of vacancy, after acceptance of the person whose station may have become vacant.
That even as to the filling of vacancies, arising from non acceptance, a determinate period shall be fixed, sufficient for ascertaining who will accept and who will decline; after the expiration of which time, the right of succession shall begin to operate.
And I submit that three months from the time of organisation, by the first appointment of officers, ought to be deemed sufficient for that purpose.
General and certain rules in most affairs are of great consequence. In whatever relates to military institutions, they are peculiarly necessary. Partial or particular conveniences, to be derived from the suspension of them, are scarcely ever to be put in competition with the aggregate of advantages which they produce. A steady system, constituted by fixed rules, is the essential basis of a good and prosperous military establishment: a maxim which cannot be too constantly borne in mind or too carefully observed.
With great respect & esteem I have the honor to be Sir   Yr Obed ser
The Secy of War

